      Case 3:19-cv-00367-DPM Document 1 Filed 12/17/19 Page 1 of 8

                                                                                   FILED
                                                                        'l!!a ... TEU.RSN.DISTRICT
                                                                                       COURT
                                                                        I.IIO         DISTRICT ARKANSAS
                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS                                DEC 1 7 2019
                           NORTHERN DIVISION


BROOKE BARBER


vs.                              No. 3:19-cv-     3lo 7... l)pr/1

A TIME FOR PEACE, PLLC,                                                 DEFENDANTS
and APRIL TIMMS
                                           This case assigned to District Ju~deM,~
                                           and to Magistrate Judge _ _ _ _ _ _ _ __
                             ORIGINAL COMPLAINT


       COMES NOW Plaintiff Brooke Barber ("Plaintiff'), by and through her

attorneys Stacy Gibson and Josh Sanford of the Sanford Law Firm, PLLC, and

for her Original Complaint against A Time For Peace, PLLC, and April Timms

(collectively "Defendants"), she does hereby state and allege as follows:

                                     I.
                          JURISDICTION AND VENUE

       1.    Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code

Ann. § 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees as a result of Defendants' failure to pay Plaintiff a

proper overtime compensation for all hours that Plaintiff worked over forty (40) in

a week.

       2.    The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.
                                        Page 1 of8
                      Brooke Barber v. A Time for Peace, PLLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                                    Original Complaint
     Case 3:19-cv-00367-DPM Document 1 Filed 12/17/19 Page 2 of 8



       3.     Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       4.     Defendants conduct business within the State of Arkansas,

operating and managing a mental health counseling center in Craighead County.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

       6.     Plaintiff was employed by Defendants at their office located in the

Northern Division of the Eastern District of Arkansas.

       7.     The acts alleged in this Complaint had their principal effect within

the Northern Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                          II.
                                     THE PARTIES

       8.     Plaintiff is a citizen of the United States and a resident and

domiciliary of the State of Arkansas.

       9.     Plaintiff was employed by Defendants as a salaried employee from

October of 2014 until December of 2019.

       10.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       11.    Defendant A Time For Peace ("ATFP") is a domestic professional

limited liability company.
                                         Page2 of8
                       Brooke Barber v. A Time for Peace, PLLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                                     Original Complaint
     Case 3:19-cv-00367-DPM Document 1 Filed 12/17/19 Page 3 of 8



       12.     ATFP's registered agent for service is April Dawn Timms, at 900

Grimes Street, Lake City, Arkansas 72437.

       13.     Defendant April Timms ("Timms") is an individual and domiciliary of

the State of Arkansas.

       14.     Timms is the owner, principal, officer and/or director of ATFP.

       15.     Timms manages and controls the day-to-day operations of ATFP,

including but not limited to the decision to misclassify Plaintiff as salary and fail to

pay her a sufficient premium for hours worked in excess of forty (40) per week.

       16.     Defendants employ at least two (2) individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

work with goods or materials that have been moved in or produced for

commerce.

       17.     Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       18.     Defendants employed four or more individuals in each week in

each of the three years preceding the filing of the Original Complaint.

                                             Ill.
                              FACTUAL ALLEGATIONS

       19.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.


                                          Page3of8
                        Brooke Barber v. A Time for Peace, PLLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                                      Original Complaint
     Case 3:19-cv-00367-DPM Document 1 Filed 12/17/19 Page 4 of 8



       20.    At all relevant times herein, Defendants were an "employer" of

Plaintiff within the meaning of the FLSA.

       21.    At all times material herein, Plaintiff has been misclassified by

Defendants as a salaried employee and as exempt from the overtime

requirements of the FLSA, 29 U.S.C. § 207.

       22.    During the period relevant to this lawsuit, Plaintiff worked as an

Office Manager at Defendants' counseling center in Little Rock.

       23.    At all relevant times herein, Defendants directly hired Plaintiff to

work in their office, paid her wages and benefits, controlled her work schedules,

duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding her employment.

       24.    As the Office Manager, Plaintiff was responsible for scheduling

patients; processing insurance payments; and facilitating Defendants' therapists

credentialing with insurance panels.

       25.    In carrying out her duties, Plaintiff followed instructions from the

owner of the company and did not exercise independent judgment.

       26.    Plaintiff did not manage any other employees.

       27.    Plaintiff did not hire or fire any other employee.

       28.    Plaintiff was not asked to provide input as to which employees

should be hired or fired.

       29.    Plaintiff regularly worked over forty (40) hours per week.

       30.    Plaintiff's wages remained the same regardless of how many hours

she worked.

                                         Page4of8
                       Brooke Barber v. A Time for Peace, PLLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                                     Original Complaint
     Case 3:19-cv-00367-DPM Document 1 Filed 12/17/19 Page 5 of 8



      31.    At all relevant times herein, Defendants have deprived Plaintiff of

overtime compensation for all of the hours worked over forty (40) per week.

      32.    Defendants knew or showed reckless disregard for whether its

actions violated the FLSA.

                                      IV.
                             FIRST CAUSE OF ACTION
                       (Claim for Violation of the FLSA)

      46.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      47.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

      48.    At all times relevant to this Complaint, Defendants have been

Plaintiffs "employer" within the meaning of the FLSA, 29 U.S.C. § 203.

      49.    At all times relevant to this Complaint, Defendants have been, and

continue to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       50.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

       51.   At all times relevant times to this Complaint,             Defendants

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

                                        Page 5 of8
                      Brooke Barber v. A Time for Peace, PLLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                                    Original Complaint
      Case 3:19-cv-00367-DPM Document 1 Filed 12/17/19 Page 6 of 8



           52.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each week.

           53.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           54.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                                              V.
                            SECOND CAUSE OF ACTION
                            (Claim for Violation of AMWA)

           55.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           56.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

           57.   At all times relevant to this Complaint, Defendants were Plaintiff's

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

           58.   Ark. Code Ann. §§ 11-4-210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and to

pay one and one-half times regular wages for all hours worked over forty hours in

a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.



                                           Page6of8
                         Brooke Barber v. A Time for Peace, PLLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                                       Original Complaint
      Case 3:19-cv-00367-DPM Document 1 Filed 12/17/19 Page 7 of 8



           59.   At all times relevant to this Complaint, Defendants misclassified

Plaintiff as exempt from the overtime requirements of the AMWA.

           60.   Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each week.

           61.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           62.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann.§ 11-4-218.

                                        VI.
                                 PRAYER FOR RELIEF

           WHEREFORE, premises considered, Plaintiff Brooke Barber respectfully

prays as follows:

           A.    That. each Defendant be summoned to appear and answer this

Complaint;

           B.    A declaratory judgment that Defendants' practices alleged herein

violate the FLSA;

           C.    A declaratory judgment that Defendants' practices alleged herein

violate the AMWA;

           D.    Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;


                                           Page 7 of8
                         Brooke Barber v. A Time for Peace, PLLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                                       Original Complaint
    Case 3:19-cv-00367-DPM Document 1 Filed 12/17/19 Page 8 of 8



     E.    Judgment for damages for all unpaid overtime wage compensation

owed under the AMWA;

     F.    Judgment for liquidated damages pursuant to the FLSA;

     G.    Judgment for liquidated damages pursuant to the AMWA;

     H.    For a reasonable attorney's fee, costs and interest; and

     I.    Such other relief as this Court may deem just and proper.

                                          Respectfully submitted,

                                          PLAINTIFF BROOKE BARBER

                                          SANFORD LAW FIRM, PLLC
                                          ONE FINANCIAL CENTER
                                          650 SOUTH SHACKLEFORD, SUITE 411
                                          LITTLE ROCK, ARKANSAS 72211
                                          TELEPHONE: (501) 221-0088
                                          FACSIMILE: (888) 787-2040




                                          stacy@sanfordlawfirm.com




                                          josh@sanfordlawfirm.com




                                     Page8of8
                   Brooke Barber v. A Time for Peace, PLLC, et al.
                     U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                                 Original Complaint
